Buchanan, J.,
dissenting.
I am unable to agree that the facts shown in evidence are not enough to present a jury question on the negligence of the defendant. The majority opinion holds that there was sufficient evidence to support the verdict on the point that Spears was the driver of the car that killed Huff. The body of Huff was two or three feet off the hard surface of the road. The spot of blood about six feet west of his feet was in the gravel off the hard surface. The scuffed place in the gravel, which looked as if it might have been made when the car knocked his feet from under him, was off the hard sur*156face. There were no marks or blood on the hard surface. These were proved facts from which the jury could make the legitimate inference that Huff was struck by the automobile of Spears when Huff was completely off the hard surface of the road. There was a sharp curve in the road at the point of the accident. It was downgrade as Spears was driving east around this curve. The shoulder on his right extended about six feet beyond the hard surface and sloped to the ditch line. The automobile made an arc to its right around the point where Huff’s body was found. It had started off the hard surface around the curve. It was 105 feet from where it left the hard surface to where it stopped. It ran 45 feet of that distance with all four wheels on the slope of the bank and the right wheels almost to the top of the bank. Spears ran away from the scene of the accident and left his victim dying by the side of the road. Why? Not- because it happened without fault on his part, as the jury concluded, and as they had a legal right to conclude, as it seems to me.
The driver of an automobile, operating his car with reasonable care, does not normally drive completely off the road, and run for 45 feet with all' four wheels on the side of a bank, which impressed one witness as being all that kept Spears from turning over. Normally, a driver who runs over a man while operating his car with reasonable care does not leave him there to suffer or die. When he does so inhumanly and abnormally behave, and afterwards seeks -to avoid the consequences by denying all knowledge of the matter, there is a strong inference that his conduct was caused by his consciousness of guilt. His flight was evidence of wrongdoing, to be weighed by the jury on the question of negligence, as the flight of one charged with a crime is to be considered by the jury on the question of guilt.
There is no presumption here, as the majority opinion holds, that there was any negligence on Huff’s part that caused or contributed to his death. What, then, is the explanation? Only Spears can answer. Only he can explain the blood spot, the scuff marks, the position of Huff’s body, *157from which the jury could conclude that Huff was entirely off the hard surface of the road when Spears ran over him. Only Spears can explain how he was using reasonable care when he ran his car off the road for 105 feet and with all four wheels on the side of the bank for 45 feet of that distance, and ran over a man who was on the shoulder of the road. Only Spears can explain away his flight from the scene in some way consistent with the use of reasonable care on his part. To my mind these proved facts make a pfima facie case of negligence sufficient to put upon Spears the duty of explanation. As a matter of logic and fairness, as well as a matter of public policy, very little should be required to support an inference of negligence and shift the burden of explanation when a man kills another with his automobile and he alone knows how it happened.
I do not understand that this conclusion would be at variance with the former holdings of this court on the subject. It does not involve a presumption contrary to known facts, as was said of the theory in Arnold v. Wood, cited in the majority opinion. It does not draw an inference from a presumption. The inference to be drawn is, as I see it, a reasonable inference from facts proved. It is true, no witness testified that Spears was negligent. It has never been held that such testimony is necessary. Many defendants have been put to death for crimes that no witness saw committed but of which only the circumstances gave evidence. To sustain this verdict would not result from inferring negligence from the fact that Huff was killed. This case does not, in my opinion, present a situation where the evidence, as the jury had a right to view it, is consistent equally with the existence or non-existence of negligence. It shows facts from which the jury properly determined that the burden of explanation shifted to Spears. His answer that he was not there, which the jury did not believe, and which the majority opinion says they were warranted in not believing, was not a sufficient answer. Not being true, it did not suffice to show that the accident was caused by the negli*158gence of Huff or to explain that it was not due to the negligence of Spears. If that is true, then the judgment on the verdict ought to be sustained.
Hudgins, J., concurs in this dissent.